            Case 7:21-cr-00441-KMK
            Case 7:21-cr-00441-KMK Document
                                   Document 25
                                            26 Filed
                                               Filed 07/26/21
                                                     07/27/21 Page
                                                              Page 11 of
                                                                      of 11



MSF
 Meister Seelig & Fein LLP
                                                  MEMO ENDORSED
                                                                                Henry E. Mazurek
                                                                                          Partner
                                                                            Direct (212) 655-3594
                                                                              Fax (212) 655-3535
                                                                              hem@msf-law.com

                                           July 26, 2021
VIAECF

Hon. Kenneth M . Karas
United States District Court
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

          Re:    United States v. Darren Lindsay, et al. (Indigo Grant), 21-cr-441-6 (KMK)

Dear Judge Karas :

        We represent Defendant Indigo Grant in the above-captioned case. We write to
respectfully request a temporary bail modification of deadlines associated with Magistrate Judge
McCarthy's bail order, dated July 14, 2021. In Judge McCarthy's Order, the Court required Ms.
Grant to submit proof of the government' s secured interest in real property by July 28, 2021.
Because undersigned counsel only was recently retained, we respectfully seek an enlargement of
time of seven (7) days to perfect the necessary paperwork for filing with the local Court of Ms.
Grant' s residence to secure the property. Specifically, we ask the Court to endorse this letter
motion, enlarging the time to submit documents confirming the secured interest by August 4, 2021 .

          We have conferred with counsel for the government who have no objection to this request.

                                          Respectfully submitted,
 Granted.                                         ls/ HEM
 So Ordered.                              Henry E. Mazurek
                                          Ilana Haramati
~.1:/f'.~                                 Meister Seelig & Fein LLP
                                          125 Park Avenue, Suite 700
7/26/21
                                          New York, New York 10017

                                           Counsel for Defendant Indigo Grant

cc:       Counsel ofrecord (via ECF)
